 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (SBN 191626)
 2   Yeremey O. Krivoshey (SBN 295032)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 5           ykrivoshey@bursor.com
 6   BURSOR & FISHER, P.A.
     Scott A. Bursor (SBN 276006)
 7   888 Seventh Avenue
     New York, NY 10019
 8   Telephone: (212) 989-9113
     Facsimile: (212) 989-9163
 9   E-Mail: scott@bursor.com
10
     Attorneys for Plaintiff
11

12                                UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14

15    SANDRA MCMILLION, JESSICA               Case No. 4:16-cv-03396-YGR
      ADEKOYA, and IGNACIO PEREZ, on
16    Behalf of Themselves and all Others     PLAINTIFF’S OPPOSITION TO
      Similarly Situated,                     DEFENDANT RASH CURTIS &
17
                                              ASSOCIATES’ MOTION IN LIMINE NO. 1
18                              Plaintiffs,
             v.                               Date: April 12, 2019
19                                            Time: 9:00 a.m.
      RASH CURTIS & ASSOCIATES,               Courtroom: 1
20
                                Defendant.    Judge: Yvonne Gonzalez Rogers
21

22

23

24

25

26

27

28
     PLAINTIFF’S OPPOSITION TO DEFENDANT RASH CURTIS & ASSOCIATES’ MOTION IN LIMINE NO. 1
     CASE NO. 4:16-cv-03396-YGR
 1    THE COURT SHOULD NOT VACATE ITS RULE 37 SANCTIONS ORDER STRIKING
                           THE EXHIBITS AT ISSUE
 2
            On February 2, 2018, the Court struck two exhibits pursuant to Fed. R. Civ. P. 37(c)(1) that
 3
     Defendant now wishes to use at trial. Order Re: Motions for Summary Judgment, Dkt. No. 168, at
 4
     12 n. 9 (striking Exhibits 18 and 19). Although Defendant moved for reconsideration of the
 5
     summary judgment order that struck these documents, Defendant never moved for reconsideration
 6
     of the Court’s Rule 37 sanctions order striking these same documents. See Order Denying Motion
 7
     for Reconsideration, Dkt. No. 199. No new arguments, facts, or evidence have been presented to
 8
     the Court for why these documents should not have been stricken in the first place. Defendant also
 9
     offers no explanation why it waited nearly a year to try to “vacate” the Court’s summary judgment
10
     ruling, and does not attempt to meet the diligence requirement for motions for reconsideration
11
     pursuant to Local Rule 7-9(b). Indeed, Defendant did not even seek leave of Court as required by
12
     Local Rule 7-9(a) prior to shoehorning its motion for reconsideration into a motion in limine.
13
     Instead, Defendant has repeatedly cited to the stricken documents in its Daubert briefing in
14
     violation of the Court’s Rule 37 order, and wishes to use the stricken documents at trial.
15
            In the Court’s Order Granting Plaintiffs’ Motion for Class Certification, the Court warned
16
     Defendant against sandbagging and delay tactics. See ECF Doc. No. 81, at 9 n. 9 (“While the
17
     Court does not condone defendant’s blatant delaying and sandbagging tactics, for the purposes of
18
     judicial efficiency, the Court will consider the additional evidence at this time. Defendant is
19
     warned, however, that the use of such tactics in the future may result in evidentiary or monetary
20
     sanctions.”). Defendant did not heed the Court’s warning.
21
            Defendant purports that the two documents at issue are an “ECA Advance Trace” report
22
     from the account for which Plaintiff Perez received calls and an “Edit Tracking” report from the
23
     same account. See Def’s Br. at 1. Plaintiff repeatedly asked for Defendant to produce these
24
     documents since the very beginning of discovery, and even filed motions to compel regarding these
25
     documents, only for Defendant to falsely state that they did not exist until discovery was over. For
26
     instance, in ruling on Plaintiff’s first motion to compel, on April 21, 2017, Judge Corley noted that
27
     Plaintiff sought “records related to skip traces Defendant performed to locate Plaintiffs” and
28
     PLAINTIFF’S OPPOSITION TO DEFENDANT RASH CURTIS & ASSOCIATES’ MOTION IN LIMINE NO. 1                1
     CASE NO. 4:16-cv-03396-YGR
 1   “records from other software systems” other than DAKCS (referring to Defendant’s Beyond
 2   software). See Order Re Discovery Dispute, Dkt. No. 43, at 1-2.
 3          On May 1, 2017, Plaintiff emailed a letter memorializing the parties’ in-person meet and
 4   confer that occurred on that same date. 1/8/18 Fisher Declaration, Dkt. No. 151-1, Ex. 37. During
 5   the meet and confer, Defendant “agreed to review whether any ECA or Accurint files exist
 6   concerning any named Plaintiff.” Id., at 1. Defendant also agreed to “discuss with its client
 7   whether a production from the Beyond software can be made with regards to any of the named
 8   Plaintiffs.” Id. “Should Defendant discover any of the above documents, it will produce them on
 9   or by May 8, 2017.” In a May 8, 2017 letter, Defendant responded that “No ECA reports were
10   generated for Ms. McMillion or Mr. Perez.” Id., Ex. 38, at 1. Defendant also stated that “there is
11   simply no way to generate any additional, responsive documents using the ‘Beyond’ software
12   besides the collection notes which have already been produced.” Id., at 2. “If my client was to
13   generate the collection notes from the ‘Beyond’ software platform, it would include all of the same
14   information but may not include some of the older collection notes that are otherwise included
15   when generated using the DOS-based platform.” Id. “Consequently, you already have everything
16   which my client can produce in this regard.” Id. Notably, the documents that Defendant now
17   wishes to use at trial are the very ECA Trace Report and information from Beyond that Defendant
18   claimed did not exist.
19          Plaintiff moved to strike these exhibits in Plaintiffs’ Opposition to Defendant’s Motion for
20   Summary Judgment or Partial Summary Judgment, ECF Doc. No. 151, at 10-12 and Plaintiffs’
21   Reply In Support of Plaintiffs’ Motion for Partial Summary Judgment, ECF Doc. No. 158, at 14-
22   15. Plaintiff moved to strike these exhibits because Defendant claimed in multiple meet and confer
23   discussions that they did not exist at all and then sandbagged Plaintiff with these exhibits two days
24   before the October 25, 2017 discovery cut-off, and three days after Plaintiff deposed Defendant’s
25   Rule 30(b)(6) witness. See id. Further, even though Defendant now claims these exhibits “prove”
26   that Defendant did not obtain Plaintiff Perez’s phone number through skip tracing, Defendant did
27   not submit or disclose these exhibits in support of its 7/3/2017 Opposition to Plaintiff’s motion for
28

     PLAINTIFF’S OPPOSITION TO DEFENDANT RASH CURTIS & ASSOCIATES’ MOTION IN LIMINE NO. 1 2
     CASE NO. 4:16-cv-03396-YGR
 1   class certification, ECF Dkt. 50, Defendant’s 8/23/2017 ex parte motion for leave to file a surreply
 2   in support of its opposition to Plaintiff’s motion for class certification, ECF Dkt. 68, or its
 3   8/24/2017 surreply, ECF Dkt. 71. At each juncture, Defendant argued that Defendant purportedly
 4   did not obtain Plaintiff’s number through skip-tracing, and each time Defendant failed to produce
 5   or disclose these documents. See id. See also Order Granting Plaintiffs’ Motion for Class
 6   Certification, ECF Dkt. 81, at 11 (“If defendant truly had definitive evidence as of May 7, 2015
 7   that it did not use skip tracing to obtain Perez’s phone number, it defies all logics that defendant
 8   would only raise this evidence now, almost two months after filing its opposition.”). The Court
 9   granted class certification on September 6, 2017, and still Defendant did not produce or disclose
10   the documents – that is, not until after the Rule 30(b)(6) deposition and two days before fact
11   discovery closed on October 25, 2017.
12            At summary judgment, the Court agreed with Plaintiff that Defendant’s sandbagging tactics
13   were not justified and prejudicial and struck the exhibits due to Defendant’s blatant discovery
14   abuse:
15            Plaintiffs move to strike Exhibits 18 and 19 to the declaration of Bob Keith
              which was filed on January 8, 2018. (Dkt. No 140, Declaration of Bob Keith
16            (“Bob Keith Decl.”), Exs. 18 and 19.) According to Keith, Exhibit 18 “is a
              screenshot of an ‘ECA Advanced Trace Report’” and “does not show a phone
17            number ending in 5193” which is the number associated with plaintiff Perez
              (Id. ¶ 12.) Exhibit 19 is a screenshot of a defendant’s “‘Edit Tracking Report’
18            for Daniel Reynoso’s account.” (Id. ¶ 13.) Defendant argues that these reports
              show that Perez’s number was not skip-traced and therefore Perez cannot meet
19            the class definition.
20            Plaintiffs aver that these exhibits should be stricken pursuant to Fed. R. Civ.
              Pro. 37(c)(1) because defendant failed to “provide [this] information as required
21            by Rule 26(a).” Specifically, plaintiffs proffer evidence that defendant
              represented on May 8, 2017, that no “ECA reports were generated for . . .
22            Perez.” (Dkt. No. 151, Ex. 38.) Counsel further represented on May 8, 2017,
              that plaintiffs “already have everything which my client can produce in this
23            regard.” (Id.)
24            Defendant counters that these reports were generated for Reynoso, not for
              Perez. Rash Curtis does not persuade. The Court finds defendant’s
25            representation that plaintiffs “already [had] everything that [Rash Curtis] can
              produce” in regard to ECA Advanced Trace and Edit Tracking Reports relevant
26            to Perez’s claims inconsistent with defendant’s current position that Exhibits 18
              and 19 “conclusively establish that Mr. Perez’s 5194 number was not skip-
27            traced.” Accordingly, the Court STRIKES Exhibits 18 and 19 to the
              declaration of Bob Keith.
28

     PLAINTIFF’S OPPOSITION TO DEFENDANT RASH CURTIS & ASSOCIATES’ MOTION IN LIMINE NO. 1 3
     CASE NO. 4:16-cv-03396-YGR
 1
            Plaintiffs also move to strike Exhibit 14 which [is] an ECA Advanced Tra[c]e
 2          Report for plaintiff Adekoya pursuant to (i) Federal Rule of Evidence 1002, (ii)
            the best evidence rule, and (iii) defendant’s production of these exhibits three
 3          days after plaintiffs deposed defendant’s 30(b)(6) witness. The Court
            previously warned defendant that “delaying and sandbagging tactics” would not
 4          be tolerated and would result in monetary and/or evidentiary sanctions. (Order
            Granting Plaintiffs’ Motion for Class Certification at 9 n.9.) Accordingly,
 5          Exhibit 14 is hereby STRICKEN.
     Dkt. No. 167, at 12 n. 9.
 6
            Rule 37(c)(1) states that “[i]f a party fails to provide information or identify a witness as
 7
     required by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply
 8
     evidence on a motion, at a hearing, or at trial, unless the failure was substantially justified or is
 9
     harmless.” The Court has already held that Defendant violated Rule 37(c)(1) and that Defendant’s
10
     conduct was not “substantially justified or [was] harmless.” See id. Accordingly, Defendant is not
11
     allowed to use this information “at trial.” Rule 37(c)(1).
12
            Further, “Local Rule 7-9(b) requires that a party seeking leave to file a motion for
13
     reconsideration show reasonable diligence in making the motion and one of the following: (1)
14
     [t]hat at the time of the motion for leave, a material difference in fact or law exists from that which
15
     was present to the Court before entry of the interlocutory order … (2) [t]he emergence of new
16
     material facts or a change in law …; or (3) a manifest failure by the Court to consider material facts
17
     or dispositive legal arguments which were presented to the Court before such interlocutory order.”
18
     Dydzak v. Schwab, 2017 WL 6001748, at *1 (N.D. Cal. Jan 11. 2017). “Pursuant to Local Rule 7-
19
     9(c), no motion for leave to file a motion for reconsideration may repeat any oral or written
20
     argument made by the applying party in support of or in opposition to the interlocutory order which
21
     the party now seeks to have reconsidered.” Id. (quotations omitted). “Reconsideration of a prior
22
     ruling is an extraordinary remedy, to be used sparingly.” Id. (quotations omitted).
23
            After waiting nearly a year after these exhibits were stricken, Defendant has not even
24
     attempted to show diligence in seeking that the Court’s prior order be vacated. Defendant has not
25
     presented any new facts or a change in law. Instead, Defendant rehashes all of its old arguments
26
     that the Court found unpersuasive in the first instance. Defendant’s motion should be denied.
27

28

     PLAINTIFF’S OPPOSITION TO DEFENDANT RASH CURTIS & ASSOCIATES’ MOTION IN LIMINE NO. 1 4
     CASE NO. 4:16-cv-03396-YGR
 1   Dated: March 4, 2019                   Respectfully submitted,
 2
                                            BURSOR & FISHER, P.A.
 3
                                            By:    /s/ Yeremey Krivoshey
 4                                                 Yeremey Krivoshey
 5                                          L. Timothy Fisher (State Bar No. 191626)
                                            Yeremey Krivoshey (State Bar No.295032)
 6                                          1990 North California Blvd., Suite 940
                                            Walnut Creek, CA 94596
 7                                          Telephone: (925) 300-4455
                                            Email: ltfisher@bursor.com
 8                                                 ykrivoshey@bursor.com
 9                                          BURSOR & FISHER, P.A.
                                            Scott A. Bursor (State Bar No. 276006)
10                                          888 Seventh Avenue
                                            New York, NY 10019
11                                          Telephone: (212) 989-9113
12                                          Facsimile: (212) 989-9163
                                            E-Mail: scott@bursor.com
13
                                            Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF’S OPPOSITION TO DEFENDANT RASH CURTIS & ASSOCIATES’ MOTION IN LIMINE NO. 1 5
     CASE NO. 4:16-cv-03396-YGR
